ANSTEAD, Chief Judge.
At issue is whether the provisions of section 100.361, Florida Statutes (1979), which relate to the recall of members of the governing body of any municipality or charter county, apply to governing officials of a drainage district established pursuant to chapter 298 Florida Statutes. We agree with the trial court’s determination that the statutory recall provisions do not apply to drainage districts; and we also reject appellants’ claim that the public officials involved waived their rights to challenge the recall attempt, or that the appellants have a federal and state constitutional right to a recall election of such officials.
On the waiver issue we find competent substantial evidence in the record to support the trial court’s ruling that there was no waiver. Thus, we need not decide whether the right to challenge a recall election can be waived. As to the constitutional claim, we agree with appellants that they have a right to seek redress of their grievances against public officials. However, we *408do not agree that they have a right to the specific remedy of recall.
As to the applicability of section 100.3611 we agree with the reasoning of the trial judge set out in her final order:
1. Sub-section 9 of Section 100.361, Florida Statutes, specifically states, “the provisions of this act shall apply to cities and chartered counties which have adopted recall provisions.” The Legislative intent is clear and unequivicable (sic) and there is no indication from an examination of this Section that the Legislature intended that the recall provisions of this particular Section shall apply to the recall of Drainage District Commissioners. It further appears that it was not the intent of the Legislature to give a broad application to this Statute; but, rather, the application is narrow in scope and does not apply in the present case so as to permit the recall under this Section of these Plaintiffs.
2. The Court further finds that as a matter of law, that Dixie Drainage District had not adopted recall provisions and further, that Chapter 298, Laws of the State of Florida, did not have recall provisions of Drainage District Supervisors or Commissioners.
Accordingly, the judgment of the trial court is affirmed.
HURLEY and DELL, JJ., concur.

. Section 100.361(1) provides:
RECALL PETITION. — Any member of the governing body of a municipality or charter county, hereinafter referred to in this section as “municipality,” may be removed from office by the electors of the municipality.